         Case 1:20-cv-02862-AKH Document 42 Filed 09/03/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 SHOLEM WEISNER,                                    Civil Action No. 20-cv-02862-AKH

                      Plaintiff,                    ECF CASE

               v.

 GOOGLE LLC and SHMUEL
 NEMANOV,

                       Defendant and
                       Involuntary Party.



      MEMORANDUM OF LAW IN SUPPORT OF MOTION TO WITHDRAW AS
         COUNSEL FOR INVOLUNTARY PARTY SHMUEL NEMANOV

       Stern & Schurin LLP (“the Firm”) respectfully submits this Memorandum of Law in

Support of its Motion for Leave to Withdraw as counsel for Involuntary Party Shmuel Nemanov

(“Nemanov”) in this case pursuant to Local Rule 1.4. The Firm also submits the Declaration of

Steven Stern, Esq. in support of the motion. The declaration includes the facts that are relevant

to this motion and which are incorporated herein by reference.

                                          ARGUMENT

       Local Civil Rule 1.4 of the United States District Courts for the Southern and Eastern

Districts of New York governs withdrawal of counsel and provides:

       An attorney who has appeared as attorney of record for a party may be relieved or
       displaced only by order of the Court and may not withdraw from a case without
       leave of the Court granted by order. Such an order may be granted only upon a
       showing by affidavit or otherwise of satisfactory reasons for withdrawal or
       displacement and the posture of the case, including its position, if any, on the
       calendar, and whether or not the attorney is asserting a retaining or charging lien.
       All applications to withdraw must be served upon the client and (unless excused
       by the Court) upon all other parties.



                                                1
          Case 1:20-cv-02862-AKH Document 42 Filed 09/03/20 Page 2 of 4




Local Rule 1.4. “[I]t is well-settled that a court has considerable discretion in deciding a motion

for withdrawal of counsel.” Bruce Lee Enterprises, LLC v. A.V.E.L.A., Inc., No. 10 Civ. 2333

(MEA), 2014 U.S. Dist. LEXIS 37574, 2014 WL 1087934, at *1 (S.D.N.Y. Mar. 19, 2014);

United States v. Estate of Wiesner, No. CV- 051634 (DRH) (AKT), 2017 WL 1450594 at *6

(E.D.N.Y. Mar. 15, 2017), report and recommendation adopted, 2017 WL 1458724 (E.D.N.Y.

Apr. 24, 2017). When considering whether to grant a motion to be relieved as counsel, “district

courts analyze two factors: the reasons for withdrawal and the impact of the withdrawal on the

timing of the proceeding.” Blue Angel Films, Ltd. v. First Look Studios, Inc., No. 08 Civ. 6469,

2011 U.S. Dist. LEXIS 16674, 2011 WL 672245, at *1 (S.D.N.Y. Feb. 17, 2011). “Satisfactory

reasons include failure to pay legal fees, a client's lack of cooperation-including lack of

communication with counsel, and the existence of an irreconcilable conflict between attorney

and client.” TufAmerica, Inc. v. Codigo Music LLC, 2017 U.S. Dist. LEXIS 128054, at *17-18

(S.D.N.Y. Aug. 11, 2017) (citing Diarama Trading Co. v. J. Walter Thompson U.S.A., Inc., No.

01 Civ. 2950 (DAB), 2005 U.S. Dist. LEXIS 17008, 2005 WL 1963945, at *1 (S.D.N.Y. Aug.

15, 2005))

       In this case, the reasons for the withdrawal are based upon a conflict of interest that has

arisen just days ago between Nemanov and another client of the Firm.1 Based on the conflict,

the Firm’s ability to represent Nemanov and execute a strategy and plan of action in this patent

infringement case has been adversely impacted. Thus, the Firm cannot effectively represent

Nemanov in this case to deal with the allegations asserted by Weisner or the invalidity and non-

infringement contentions asserted by Google.



1
  To preserve attorney client confidences, counsel wishes to keep the identity of the firm’s other
client and the factual basis of the conflict confidential. However, if necessary, counsel is willing
to disclose this information to the Court in camera.
                                                  2
          Case 1:20-cv-02862-AKH Document 42 Filed 09/03/20 Page 3 of 4




       The Firm’s withdrawal in this patent infringement action will not significantly impact the

timeline of this case. In particular, the case against Google commenced recently on April 6,

2020, and an Amended Complaint was filed just a few months ago, on June 16, 2020. Counsel

for the Firm, Steven Stern and Penina Green, filed Notices of Appearance about a month later,

on July 14, 2020. Although two motions have since been filed – a Motion to Realign Nemanov

as a Co-Plaintiff, and a Motion to Dismiss under 35 U.S.C. § 101 filed by Google – neither one

has been fully briefed. Notably, Google has already indicated that it has been willing to give its

consent to Plaintiff and to Nemanov for an extension of time oppose Google’s Motion to

Dismiss. Moreover, discovery has not yet commenced. Based on the procedural posture of this

case and the fact that discovery has not even commenced, the impact of the Firm’s withdrawal

will likely be insignificant and will not result in any undue delay to the resolution of this case.

       In view of the foregoing, based upon a conflict of interest at the Firm, it is abundantly

clear that there is an adequate basis for the firm to be granted leave to withdraw from this case.

Moreover, based on the procedural posture of this case, the impact of the Firm’s withdrawal will

not cause any undue delay. The Firm is not seeking a lien of any kind. The Firm has also

complied with Local Rule 1.4 by serving this motion on Weisner, Google and Nemanov.

Accordingly, it is respectfully requested that the Court grant the Firm’s Motion to Withdraw.

       In addition to the foregoing relief requested by the Firm, counsel requests that the Court

provide Nemanov with at least thirty (30) days to retain new counsel to represent his interests in

this case and to oppose the motions that are now pending before the Court.




                                                  3
         Case 1:20-cv-02862-AKH Document 42 Filed 09/03/20 Page 4 of 4




                                     CONCLUSION

       For the foregoing reasons, Stern & Schurin’s Motion to Withdraw as counsel to Nemanov

should be granted.



                                                 STERN & SCHURIN LLP

                                                 By: _________________________
                                                 Steven Stern (SS 5203)
                                                    sstern@sternschurin.com
                                                 Richard Schurin (RS 0199)
                                                    rschurin@sternschurin.com
                                                 Attorneys for Shmuel Nemanov
                                                 595 Stewart Avenue
                                                 Suite 510
                                                 Garden City, New York 11530
                                                 Telephone: (516) 248-0300
                                                 Facsimile: (516) 283-0277

Dated: Garden City, New York
       September 3, 2020




                                             4
